Gilbert, J.,
concurring specially. I concur in the judgment rendered by the majority, but on a different ground. The undisputed facts show that no interference has actually been had with the property of the petitioner. It is alleged that an agent of the petitioner has been arrested by the City of Dahlonega. The Civil Code (1910), § 5491 provides: “A court of equity will take no part in the administration of the criminal law. It will neither aid criminal courts in the exercise of their jurisdiction, nor will it restrain nor obstruct them.” The facts show that this case falls within the general rule. Mere multiplicity of prosecutions alone will not require injunction against criminal prosecutions. Georgia Railway &c. Co. v. Oakland City, 129 Ga. 576 (59 S. E. 296). Neither a threat of arrest nor threats of repeated arrests will take the case out of the general rule forbidding the intereference of equity in criminal prosecutions. Pope v. Savannah, 74 Ga. 365; Paulk v. Sycamore, 104 Ga. 24 (30 S. E. 417, 41 L. R. A. 772, 69 Am. St. R. 128); City of Bainbridge v. Reynolds, 111 Ga. 758 (36 S. E. 935); Salter v. Columbus, 125 Ga. 96 (54 S. E. 74); National Linen Service Corporation v. Milledgeville, 177 Ga. 826 (171 S. E. 568), and cit. “In cases where courts of equity have granted injunctions against prosecutions under municipal ordinances, it will usually be found that this was ancillary to the exercise of some acknowledged equity jurisdiction for the protection of property or property rights against irreparable damage, resting upon grounds other than the mere harassment arising from prosecutions, though repeated.” Mayor &c. of Shellman v. Saxon, 134 Ga. 29 (67 S. E. 438, 27 L. R. A. (N. S.) 452).